Title: 1774. Thursday March 31.
From: Adams, John
To: 


       Let me ask my own Heart, have I patience, and Industry enough to write an History of the Contest between Britain and America? It would be proper to begin at the Treaty of Peace in 1763, or at the Commencement of Govr. Bernards Administration, or at the Accession of George 3d. to the Throne—The Reign, or the Peace.
       Would it not be proper, to begin, with those Articles in the Treaty of Peace which relate to America?—The Cession of Canada, Louisiana, and Florida, to the English.
       Franklin, Lee, Chatham, Campden Camden, Grenville and Shelburne, Hilsborough, Dartmouth, Whately, Hutchinson, Oliver, Judge Oliver, Barnard Bernard, Paxton, Otis, Thatcher, Adams, Mayhew, Hancock, Cushing, Phillips, Hawley, Warren, with many other Figures would make up the Groope.
      